J-S16020-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                         IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA
                            Appellee

                       v.

ALISA ROSE STEFFIE,

                            Appellant                    No. 1084 MDA 2014


            Appeal from the Judgment of Sentence of June 20, 2014
               In the Court of Common Pleas of Schuylkill County
              Criminal Division at No(s): CP-54-CR-0001058-2013


BEFORE: PANELLA, OLSON and OTT, JJ.

MEMORANDUM BY OLSON, J.:                                    FILED APRIL 23, 2015

      Appellant, Alisa Rose Steffie, appeals from the judgment of sentence

entered on June 20, 2014. We affirm.

      The    trial   court’s   opinion   thoroughly   and    ably   summarizes   the

underlying facts of this case. As the trial court explained:

        [During Appellant’s jury trial, Pennsylvania State Troopers
        David   Beam      and    Peter   Mohn     testified   for   the
        Commonwealth. Trooper Beam] testified that he [has been]
        a trooper for eight years and, during this time, he has
        received training in the administration of field sobriety tests.
        [Trooper Beam] also received training to detect people [who
        are suspected of] driving under the influence of a controlled
        substance. He testified that he has been involved in over
        [100] motor vehicle stops where he suspected [that] the
        operator [was] under the influence [of controlled
        substances.]

        [Similarly, Trooper Mohn testified that he: has been a
        Pennsylvania State Trooper for three years; received
        specialized training to detect impaired drivers; is “certified
J-S16020-15


       in standardized field sobriety tests;” and, has administered
       approximately 20 field sobriety tests during his career].

                                    ...

       The evidence at trial [established that, at approximately
       12:48 a.m. on March 12, 2013, Troopers Beam and Mohn] .
       . . were dispatched to [a] report of a disturbance in the area
       of 57 Main Street, Mt. Carbon, Schuylkill County,
       Pennsylvania. When the troopers arrived on scene[,] they
       observed a vehicle that was parked [three-quarters] of the
       way on the sidewalk [and one-quarter of the way on the
       wrong side of the road. The troopers observed that the
       vehicle’s headlights were] on, [the] vehicle [was] running,
       and [Appellant was] seated in the driver’s seat. . . .

       When Trooper Beam approached [Appellant, he noticed that
       Appellant exhibited] body tremors, mainly in [her] legs[,
       and that] she could not sit still. Trooper Beam testified that
       the body tremors [were not] common for someone [who
       was] not under the influence of a controlled substance.
       When Trooper Beam asked [Appellant] for her driver’s
       license[, Appellant] had a difficult time getting the license
       out of her wallet. Trooper Beam testified that he asked
       [Appellant] to perform field sobriety tests and [informed
       her] that the tests were being recorded. [The trial court
       and] the jury were able to witness [Appellant] perform the
       field sobriety tests. . . .

       The first test administered by Trooper Beam was the [heel-
       to-toe] test and Trooper Beam testified that [Appellant]
       failed the test for the following reasons:

          She was unable to make any heel to toe contact. She
          was unable to stay on the line. She raised her arms.
          She was swaying. She did an improper turn to start to
          turn back and she did not follow directions for the series
          of three small steps.

       [During the test, Appellant] complained about the roadway
       being uneven where she performed the test so Trooper
       Beam took [Appellant] to the other side of the roadway to
       perform the test. [Appellant] again failed the test for the
       same reasons she failed the first time. Trooper Beam

                                   -2-
J-S16020-15


       testified that he [believed] that [Appellant] was under the
       influence of some type of controlled substance at that point.

       Trooper Beam then asked [Appellant] to perform the one
       leg stand and when she performed the one leg stand she
       failed [] because she was unable to maintain [her] balance.
       She was unable to keep her foot raised off the ground. She
       would immediately pick her foot up and her foot would
       return to the ground because she was unable to maintain
       [her] balance[.]       Trooper Beam testified that he
       [administered] the test twice[] and then [] stopped the test
       because she was unable to perform and it was unsafe for
       her. Trooper Beam then gave [Appellant] a [preliminary
       breath test (hereinafter “PB test”),] which indicated that
       [Appellant] had no alcohol in her system.

       Trooper Beam asked [Appellant] if she was on any type of
       prescription medication and [Appellant told the trooper] that
       she was prescribed oxycodone, prednisone, and trazodone
       [and that she had taken her oxycodone that very day].
       Trooper Beam testified that trazodone is an anti-depressant,
       oxycodone is a narcotic analgesic[,] and prednisone is a
       steroid[.]    Trooper Beam testified that he [believed
       Appellant] was incapable of safe driving. . . .

       Trooper Beam placed [Appellant] under arrest and asked
       [her] to submit to a chemical test of her blood[. Appellant]
       stated that she would consent to the blood test. [Appellant]
       was taken to the hospital where she completed the
       necessary paperwork [and was “read the DL-26 [form and]
       advised of her warnings.”           However, when] the
       phlebotomist arrived in the room to draw blood, [Appellant]
       refused.

       Trooper Mohn’s testimony was consistent with the
       testimony of Trooper Beam. . . . Trooper Mohn testified
       that[, based upon] his experience and [] observations, he
       concluded that [Appellant] was [intoxicated and] incapable
       of safely operating a motor vehicle.        Trooper Mohn
       testified[] as follows:

          She was extremely nervous and jittery in the vehicle.
          She stumbled with her cards when she was trying to find
          her ID. She wasn’t able to locate them in a normal

                                   -3-
J-S16020-15


          manner by a non-impaired person. When she got out of
          the vehicle, she couldn’t keep her balance. She couldn’t
          submit to the standardized field sobriety tests as they
          were instructed.     She admitted to being prescribed
          medications, one of which she had taken that day. Her
          involuntary movements, always having to – she couldn’t
          stand still, always having to lift her leg or lift an arm or
          clench her teeth or move her head. Those movements.

       Trooper Mohn testified that there [was no] alcohol in
       [Appellant’s] system because Trooper Beam gave her a PB[]
       test and it [indicated that Appellant did not have any alcohol
       in her system]. . . . [Because of this,] Trooper Mohn opined
       that [Appellant] was under the influence of drugs.

       [In summary], to paraphrase the [Pennsylvania Supreme
       Court in Commonwealth v. Griffith, 32 A.3d 1231 (Pa.
       2011)]:

          Two experienced Pennsylvania State Troopers observed
          [that Appellant] had parked her running motor vehicle
          three quarters [of the way] on the sidewalk and one
          quarter on the road and facing the wrong way. The two
          troopers observed [Appellant’s] behavior, demeanor,
          unsteadiness, and inability to perform field sobriety
          tests, all [of] which led [the troopers to request that
          Appellant submit to] laboratory tests for the detection of
          controlled substances in [Appellant’s] blood. [Appellant]
          admitted she only had one beer early in the day and the
          PB[] test showed that she did not have alcohol in her
          system.     [Appellant] admitted to taking oxycodone
          earlier that day and being prescribed prednisone and
          trazodone. [Appellant] also refused chemical testing of
          her blood. . . .

       [See Griffith, 32 A.3d at 1240].

       In   addition   to   the  evidence     presented    by   the
       Commonwealth[,] the jury was also able to hear the self-
       serving testimony of [Appellant,] who testified on her own
       behalf. [Appellant] admitted to driving her vehicle and also
       attempted to explain why she parked on the wrong side of
       the road. [Appellant] testified that she had taken her


                                   -4-
J-S16020-15


        prescribed medications of prednisone and oxycodone earlier
        in the day.

        [Appellant] testified that she was unable to perform the
        field sobriety tests due to [] problems with her legs.
        However, [Appellant] testified that she never told the
        troopers that she couldn’t perform the test[s] because of
        her physical infirmities. [Appellant] testified that she did
        tell the troopers that the road was bad where she was
        performing the field sobriety test[s] and they allowed her to
        move to the other side of the road. The jury and [the trial]
        court did not find [Appellant’s] testimony credible that she
        could not perform the field sobriety tests because of her
        physical infirmities when she never stated to the troopers
        that she could not perform the tests because of her physical
        condition yet [Appellant] did point out to the troopers that
        she couldn’t perform the test[s] because of the condition of
        the roadway.

        [Appellant] also testified that she did not submit to chemical
        testing of her blood because she did not do anything wrong
        but park illegally. [Appellant] also testified that she was
        agitated at the police because they searched the car she
        was driving, her purse without asking[,] and they were
        going through her phone. [Appellant] testified that she
        refused the blood test because she was angry at the police
        for going through her personal property.                  The
        Commonwealth presented rebuttal testimony from Trooper
        Beam and he testified that he did not search her vehicle, he
        never put his hands in her purse[,] and he did not have
        possession of her cell phone.

Trial Court Opinion, 8/25/14, at 2 and 7-11 (internal quotations and citations

omitted).

      The jury found Appellant guilty of driving under the influence of a

controlled substance (hereinafter “DUI”) and the trial court found Appellant




                                    -5-
J-S16020-15



guilty of the summary offense of illegally parking on a sidewalk. 1 The trial

court originally sentenced Appellant on May 28, 2014; however, Appellant

filed a timely motion to modify her sentence and, on June 20, 2014, the trial

court granted Appellant’s post-sentence motion and entered an amended

sentencing order. Among other things, the trial court’s amended sentencing

order requires Appellant to serve five years of intermediate punishment for

her DUI conviction.

        Appellant filed a timely notice of appeal and Appellant now raises the

following claims to this Court:

          1. Whether there was sufficient evidence that Appellant was
          under the influence of [a] controlled substance to the
          degree that [it] impaired her ability to drive safely?

          2. Whether the trial court committed an error of law by
          denying [Appellant’s] motion for judgment of acquittal, in
          that the Commonwealth did not produce evidence in its case
          in chief that Appellant was impaired by a controlled
          substance to the degree that impaired her ability to drive
          safely?

Appellant’s Brief at 4 (some internal capitalization omitted).

        We have reviewed the briefs of the parties, the relevant law, the

certified record, and the well-written opinion of the able trial judge, the

Honorable James P. Goodman.               We conclude that the claims raised in

Appellant’s brief are meritless and that the trial court’s opinion, filed on

August 25, 2014, meticulously and accurately explains why Appellant’s
____________________________________________


1
    75 Pa.C.S.A. §§ 3802(d)(2) and 3353(a)(1)(ii), respectively.



                                           -6-
J-S16020-15



claims fail. Therefore, we adopt the trial court’s opinion as our own. In any

future filings with this or any other court addressing this ruling, the filing

party shall attach a copy of the trial court’s opinion.

      Judgment of sentence affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/23/2015




                                      -7-